Case 1:20-cv-03170-PAB-NRN Document 25 Filed 12/02/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

         Plaintiff,

  v.

  KELTON WADE SHRIVER et al.,

         Defendants.


                                       MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

          This matter is before the Court on the Notice of Dismissal of Defendant Doe 13
  With Prejudice [Docket No. 13], Plaintiff’s Notice of Dismissal of Defendants Does 5, 8,
  and 10 Without Prejudice [Docket No. 15], and Notice of Dismissal of Defendant Doe
  11 With Prejudice [Docket No. 24]. The notices state that, pursuant to Federal Rule of
  Civil Procedure 41(a)(1)(A)(i), Fallen Productions voluntarily dismisses its claims in this
  action against Does 11 and 13 with prejudice and against Does 5, 8, and 10 without
  prejudice. Docket Nos. 13, 15, 24.

          Rule 41(a)(1)(A)(i) states that “the plaintiff may dismiss an action without a court
  order by filing a notice of dismissal before the opposing party serves either an answer
  or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). No defendant has
  answered in this case or filed a motion for summary judgment. Despite Rule 41(a)(1)’s
  reference to the dismissal of an “action,” the weight of authority permits a dismissal of
  all claims pursuant to Rule 41(a)(1)(A) against fewer than all defendants. See Montoya
  v. FedEx Ground Package Sys., Inc., 614 F.3d 145, 148 (5th Cir. 2010); Blaize-
  Sampeur v. McDowell, 2007 WL 1958909, at *2 (E.D.N.Y. June 29, 2007) (“Rule 41(a)
  does not require dismissal of the action in its entirety” and permits dismissal of all
  claims as to a single defendant). Furthermore, “[u]nless the notice or stipulation states
  otherwise, the dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B) (emphasis
  added). Here, however, Fallen Productions seeks dismissal of this action as to Does
  11 and 13 with prejudice.
Case 1:20-cv-03170-PAB-NRN Document 25 Filed 12/02/20 USDC Colorado Page 2 of 2




         Accordingly, all claims asserted by plaintiff against Does 11 and 13 were
  dismissed with prejudice as of the entry of the notices of dismissal [Docket Nos. 13, 24]
  and all claims against Does 5, 8, and 10 were dismissed without prejudice as of the
  entry of the notice of dismissal [Docket No. 15]. No order of dismissal is necessary.


        DATED December 2, 2020.
